Citation Nr: 1106689	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-36 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel






INTRODUCTION

The Veteran had active military service from November 1977 to 
January 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina denied service connection for PTSD. 

A Board decision in January 2009 denied the Veteran's claim for 
service connection for PTSD.  At that time, the Board also 
remanded the issue of entitlement to service connection for a 
major depressive disorder.  

The Veteran thereafter appealed the Board's denial of his PTSD 
claim to the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated in February 2010, the Court granted a 
Joint Motion by the Veteran and VA General Counsel, which was 
incorporated by reference, to vacate the Board's decision and 
remand the case for readjudication in accordance with the Joint 
Motion.  In the Joint Motion, the parties agreed that the Board's 
analysis was inconsistent as it found the Veteran's reported 
stressors to be insufficient to support a diagnosis of PTSD, yet 
appeared to have conceded a diagnosis of PTSD.  Additionally, the 
parties agreed that the Board's finding that the Veteran's 
stressors were insufficient amounted to a medical determination 
that the Board was not qualified to make.  

In June 2010, the Board granted service connection for a 
depressive disorder and remanded the issue of entitlement to 
service connection for PTSD for readjudication of that claim by 
the agency of original jurisdiction following the receipt of 
additional pertinent medical evidence.  A review of the record 
indicates that the Board's Remand directives have been 
substantially complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran did not serve in combat and does not have a 
confirmed in-service stressor.  

2.  The Veteran does not have PTSD that is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may "essentially 
cure[] the error in the timing of notice").  

Here, a pre-decisional letter dated in January 2006 complied with 
VA's duty to notify the Veteran with regard to the claim of 
service connection for PTSD.  Specifically, this letter apprised 
the Veteran of what the evidence must show to establish 
entitlement to the benefit, what evidence and/or information was 
already in the RO's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would assist in 
obtaining on the Veteran's behalf.  A letter dated in March 2006 
letter in particular notified the Veteran of the criteria for 
assigning a disability rating and an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's appeal has been readjudicated, most recently in June 
2010.  

Regarding VA's duty to assist, the RO obtained some of the 
Veteran's service treatment records (STRs), personnel records, 
post-service medical records, and obtained VA examinations in 
connection with his claim.  The Board acknowledges that the 
Veteran's complete service treatment records (STRs) are not of 
record.  A formal finding by the RO in April 2006 as to the 
unavailability of the Veteran's STRs details the attempts taken 
to obtain the Veteran's STRs and indicates that any further 
attempts would be futile.  The Veteran himself submitted copies 
of some of his STRs.  The Board recognizes that in such cases 
there is a heightened obligation to assist the appellant in the 
development of the case, a heightened obligation to explain 
findings and conclusions, and a heightened duty to consider 
carefully the benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the government.  
See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see 
also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  VA has no 
duty to inform or assist that was unmet.  The Veteran has not 
identified any additional pertinent medical records which have 
not been obtained and associated with the claims folder.  

VA opinions with respect to the issue on appeal were obtained in 
September 2007 and February 2010.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the September 2007 
and February 2010 VA opinions obtained in this case were 
sufficient, as they were predicated on a full reading of the VA 
medical records in the Veteran's claims file.  They consider all 
of the pertinent evidence of record, the statements of the 
appellant, and provide explanations for the opinions stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue adjudicated herein has been met.  38 C.F.R. 
§ 3.159(c)(4).

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995). 

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the DSM-IV, a link, 
established by medical evidence, between current symptoms and an 
in-service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 
4.125(a).  Where the claimed stressor is not related to combat, 
the Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain evidence that corroborates the Veteran's 
account as to the occurrence of the claimed stressor.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2010); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation 
in combat includes award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and 
decorations such as the Bronze Star Medal that have been awarded 
with a Combat "V" device.

However, where VA determines that the Veteran did not engage in 
combat with the enemy, or that the Veteran did engage in combat 
with the enemy but the claimed stressor is not related to such 
combat, the Veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates the 
Veteran's account as to the occurrence of the claimed stressor.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board 
observes the recent amendment to 38 C.F.R. § 3.304 concerning 
stressors based on a veteran's "fear of hostile military or 
terrorist activity."  Specifically, the amendment provides that, 
if a stressor claimed by a veteran is related to the veteran's 
"fear of hostile military or terrorist activity" and a VA or VA-
contracted psychiatrist or psychologist confirms that the claimed 
stressor is adequate to support a diagnosis of PTSD, the 
veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor so long as there is not clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear of hostile military or terrorist 
activity" means that "a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, . . . , and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror."  75 
Fed. Reg. at 39,852.

Here, the Veteran contends that he has PTSD due to his military 
service as a medic.  Specifically, the Veteran indicated that he 
(1) treated people with wounds, both self-inflicted and 
accidental, and had to provide support to other service members 
who were struggling mentally, (2) learned that a solder in his 
unit was killed and another lost his arm when a tank underwent 
enemy fire, and (3) had a troubled relationship with his unit in 
Saudi Arabia..  His DD 214 does not show any combat awards or 
citations.  Service personnel records show that the Veteran 
served as a medic, but his service treatment records do not show 
any indicia of combat participation or exposure, nor combat-
related complaints, treatment, or diagnoses.  Moreover, the 
service treatment reports indicate that the Veteran complained of 
problems stemming from the internal strife within the unit 
because he did not get along with his superior officer and 
company.  Of importance, during this time, he did not mention or 
report any combat incidents or any other type of stressful 
circumstances that affected him, other than those the death of 
his grandparent and the relationship problems with his fellow 
service members.

For these reasons, the Board finds that the Veteran did not 
engage in combat with the enemy within the meaning of 38 U.S.C.A. 
§ 1154(b).  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Additionally, the Veteran's reported stressors are not based on 
"fear of hostile military or terrorist activity."  Thus, the 
amendment does not apply to the Veteran's case.  Accordingly, his 
statements and testimony concerning the alleged stressors may not 
be accepted, standing alone, as sufficient proof of their 
occurrence.  Therefore, independent evidence is necessary to 
corroborate his statement as to the occurrence of the claimed 
stressors.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994). 

After reviewing the evidence, the Board finds that the evidence 
of record does not support a finding that the Veteran's claimed 
stressors occurred.  No buddy statements, or any other 
corroborating evidence, are of record to support the Veteran's 
reported stressors.  Without corroborating evidence of the 
Veteran's claimed stressors, the stressors cannot be verified.  
Without a confirmed in-service stressor, service connection for 
PTSD cannot be granted.  

Moreover, the preponderance of the medical evidence weighs 
against a finding that the Veteran actually has PTSD.  The Board 
acknowledges that the Veteran's outpatient VA treatment records 
beginning in September 2005 show a diagnosis of PTSD; however, 
the records do not contain a rationale showing how the Veteran 
meets the criteria for a diagnosis of PTSD according to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
Moreover, the Veteran's treatment records indicate that the 
Veteran reported nightmares about combat experiences.  See 
January 2006 Mental Health note.  As noted above the Board finds 
that the Veteran is not a combat veteran.  Therefore, the Board 
does not find post-service medical records showing a diagnosis of 
PTSD purportedly based on combat, when the Veteran in fact did 
not participate in combat, as probative evidence that the Veteran 
actually has PTSD related to a verified in-service stressor.  

The Board observes that the Veteran was diagnosed with 
malingering at the September 2007 VA examination.  The examiner 
reviewed the Veteran's claims file and examined the Veteran, 
taking into account the Veteran's reported stressors, and yet did 
not provide a diagnosis of PTSD.  The examiner noted that the 
Veteran's VA treatment records indicate that the Veteran had 
nightmares of combat activities, yet at that examination, the 
Veteran clearly reported that he was not involved in any combat.  
The examiner opined that there was no evidence to support a 
diagnosis of PTSD as there was no evidence to support a traumatic 
stressor, and the Veteran's reports of things in combat were in 
direct conflict with his report that he was not involved in any 
direct conflict.  

The Veteran was afforded a second VA examination in February 
2010.  Following an exhaustive examination that included a review 
of the claims file, the Veteran was diagnosed with a depressive 
disorder, not otherwise specified.  [As previously noted herein, 
in the June 2010 decision, the Board granted service connection 
for a depressive disorder, not otherwise specified.]  The 
February 2010 VA examiner opined that the Veteran did not present 
with symptoms consistent with a diagnosis of PTSD.  The Veteran 
reported some symptoms of PTSD but did not relate them to a 
verifiable in-service stressor that would cause a diagnosis of 
PTSD.  Therefore, no diagnosis of PTSD was made as the Veteran 
did not meet the full symptom criteria for PTSD.  

In determining that the Veteran does not in fact have PTSD, the 
Board finds the two VA examinations more probative than the VA 
outpatient treatment records.  The Board does not dispute that 
the Veteran's treating VA physicians have diagnosed him with 
PTSD; however, the records do not indicate how the Veteran met 
the diagnostic criteria used for a diagnosis of PTSD in 
accordance with the DSM-IV.  As noted above, entitlement to 
service connection for PTSD requires medical evidence diagnosing 
PTSD in accordance with the DSM-IV.  38 C.F.R. §§ 3.304(f); 
4.125(a).  Comparatively, both VA examiners opined that the 
Veteran did not meet the criteria for a diagnosis of PTSD in 
accordance with the DSM-IV because he did not meet the criteria 
for a traumatic stressor.  Also, the February 2010 examiner 
indicated that the better diagnosis for the Veteran's symptoms 
was depressive disorder, not otherwise specified, for which 
service connection has since been granted.  In light of the 
thoroughness of the VA examinations and the rationales discussing 
how the Veteran does not meet the criteria for a diagnosis of 
PTSD, the Board finds that the VA examinations are more probative 
than the outpatient treatment records in determining what 
psychiatric disorders the Veteran in fact has.

The Board also acknowledges an April 2007 letter from the 
Veteran's VA physician indicating that the Veteran currently 
carried a diagnosis of PTSD based on his military service as a 
medic.  She opined that the Veteran's in-service symptoms were 
consistent with his current PTSD symptoms.  However, the Board 
awarded service connection for depression, not otherwise 
specified, based on the June 2010 examiner's opinion indicating 
that the Veteran's diagnosed depression, not otherwise specified 
was related to his in-service treatment.  Thus, to the extent 
that the Veteran's VA physician believes that the Veteran's 
symptoms warrant service connection, service connection for 
depression, not otherwise specified has already been established.  

The Board acknowledges the Veteran's belief that he has PTSD 
related to his military service.  However, there is no evidence 
of record showing that the Veteran has the specialized medical 
education, training, and experience necessary to render competent 
medical opinion as to diagnosis and etiology of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (1) (2010).  Consequently, the Veteran's own 
assertions as to diagnosis and etiology of a disability have no 
probative value.

Accordingly, and based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for service connection for PTSD.  As the 
preponderance of the evidence is against the Veteran's claim, the 
benefit-of-the-doubt rule does not apply, and the Veteran's claim 
of entitlement to service connection for PTSD is denied.  See 38 
U.S.C.A §5107 (West 2002 & Supp. 2010).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


